DISMISS and Opinion Filed May 15, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00256-CV

              IN THE ESTATE OF STEVEN SHIRES WRIGHT, DECEASED

                       On Appeal from the County Court at Law No. 2
                                  Grayson County, Texas
                            Trial Court Cause No. 2013-2-127P

                              MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Brown
                                     Opinion by Justice Lang
       Before the Court is appellant Monica Nicholson’s May 2, 2014 suggestion of lack of

jurisdiction asking the Court to abate the appeal pending a final judgment from the trial court.

Nicholson contends the order is interlocutory. Appellee BOKF, NA d/b/a Bank of Texas filed a

response in support of this Court’s jurisdiction.

       Generally, this Court has jurisdiction only over appeals from final judgments.          See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims. See id. In a probate proceeding, an order on a

discrete issue is appealable before the entire proceeding is concluded if an express statute

declares that phase of the proceeding from which the order arises to be final and appealable or if

the order disposes of all the parties or issues for which the particular part of the proceeding was

brought. See De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006); Crowson v. Wakeham, 897
S.W.2d 779, 783 (Tex.1995). A judgment in a proceeding to declare heirship is a final judgment.

See TEX. ESTATES CODE ANN. § 202.202(a) (West Supp. 2013).

       Nicholson, claiming to be the decedent’s common law wife, appealed the trial court’s

January 17, 2014 order that stated, inter alia, Nicholson is not the “spouse” of decedent and has

“no standing” to participate in the probate estate. Accordingly, the trial court “dismissed” her

second application for letters of administration and application to determine heirship. Further,

the trial court stated in its January 17, 2014 order that it was taking no action at that time on the

application to determine heirship and application for letters of administration filed by BOKF.

       This case is factually similar to Crowson. Bonnie Crowson claimed to be an heir as the

common law wife of the deceased. Crowson, 897 S.W.2d at 780. Other parties also sought to be

named heirs of the decedent’s estate. They filed a motion for summary judgment against

Crowson on the ground that she was not his common law wife and the trial court granted the

motion. Id. at 780. The supreme court held that Crowson’s claim as a common law wife was

part of the larger heirship proceeding involving the other parties. Because heirship had not been

finally determined, the summary judgment against Crowson was an interlocutory probate order.

Id. at 783. Like Crowson’s claim, Nicholson’s claim as a common law wife is part of the larger

heirship proceeding that has not been finally determined.

       In its response, BOKF argues the trial court’s order is appealable because it finally

determined that Nicholson has no interest in the estate. As authority, BOKF relies on Womble v.

Atkins, 160 Tex. 363, 331 S.W.2d 294 (1960) and Fischer v. Williams, 160 Tex. 342, 331
S.W.2d 210 (1960). Both of these cases were decided prior to Crowson in which the supreme

court adopted a new test for probate appeals. For this reason, we conclude the holdings in those

cases are inapplicable.




                                                –2–
       As stated in its order, the trial court has not made a final determination of heirship and

that particular part of the probate proceeding remains pending. Accordingly, the trial court’s

order denying Nicholson’s application to determine heirship is interlocutory.          We deny

appellant’s motion to abate because this Court cannot determine when a final judgment with

respect to heirship will be rendered. On the Court’s own motion, we dismiss the appeal for want

of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                      DOUGLAS S. LANG
140256F.P05                                           JUSTICE




                                                –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE ESTATE OF: STEVEN SHIRES                      On Appeal from the County Court at
WRIGHT, DECEASED                                     Law No. 2, Grayson County, Texas.
                                                     Trial Court Cause No. 2013-2-127P.
No. 05-14-00256-CV                                   Opinion delivered by Justice Lang. Justices
                                                     Myers and Brown, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDERED that appellee, BOKF, NA D/B/A BANK OF TEXAS, recover its costs
of this appeal from appellant, MONICA NICHOLSON.


Judgment entered this 15th day of May, 2014.




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE




                                               –4–